DETAILED ACTION
This action is in response to the application filed on 7 June 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,032,721 (the ‘721 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘721 Patent by eliminating the elements and their functions as set forth below.

Claims 1 and 12 of the Instant Application
Claims 1 and 12 of the ‘721 Patent
1. A method comprising: 

receiving, by a processing system of a cellular network including at least one processor, from a mobile endpoint device, a measurement of at least one performance indicator, a location, and spatial orientation information, wherein the measurement of the at least one performance indicator is based upon at least one wireless signal from a base station of the cellular network, wherein the at least one wireless signal comprises a beamformed wireless signal that is transmitted via a first type of radio access architecture, and wherein the measurement of the at least one performance indicator is received by the processing system of the cellular network via a second type of radio access architecture that is different from the first type of radio access architecture, wherein the second type of radio access architecture utilizes non-beamformed wireless signals; and 








adjusting, by the processing system, an activation status of a baseband unit from a baseband unit pool comprising a plurality of baseband units of the cellular network in response to the measurement of the at least one performance indicator, the location, and the spatial orientation information.
1. A method comprising: 

receiving, by a processing system of a cellular network including at least one processor, from a mobile endpoint device, a measurement of at least one performance indicator, a location, and spatial orientation information, wherein the measurement of the at least one performance indicator is based upon at least one wireless signal from a base station of the cellular network, wherein the at least one wireless signal comprises a beamformed wireless signal that is transmitted via a first type of radio access architecture, wherein the at least one performance indicator comprises a radio link interruption event, and wherein the measurement of the at least one performance indicator is received by the processing system of the cellular network via a second type of radio access architecture that is different from the first type of radio access architecture, wherein the second type of radio access architecture utilizes non-beamformed wireless signals, wherein the second type of radio access architecture provides a greater communication range than the first type of radio access architecture; and 

adjusting, by the processing system, an activation status of a baseband unit from a baseband unit pool comprising a plurality of baseband units of the cellular network in response to the measurement of the at least one performance indicator, the location, and the spatial orientation information.
12. A device comprising: 

a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: receiving, from a mobile endpoint device, a measurement of at least one performance indicator, a location, and spatial orientation information, wherein the measurement of the at least one performance indicator is based upon at least one wireless signal from a base station of a cellular network, wherein the at least one wireless signal comprises a beamformed wireless signal that is transmitted via a first type of radio access architecture, and wherein the measurement of the at least one performance indicator is received by the processing system of the cellular network via a second type of radio access architecture that is different from the first type of radio access architecture, wherein the second type of radio access architecture utilizes non-beamformed wireless signals; and 







adjusting an activation status of a baseband unit from a baseband unit pool comprising a plurality of baseband units of the cellular network in response to the measurement of the at least one performance indicator, the location, and the spatial orientation information.
12. A device comprising: 

a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: receiving, from a mobile endpoint device, a measurement of at least one performance indicator, a location, and spatial orientation information, wherein the measurement of the at least one performance indicator is based upon at least one wireless signal from a base station of a cellular network, wherein the at least one wireless signal comprises a beamformed wireless signal that is transmitted via a first type of radio access architecture, wherein the at least one performance indicator comprises a radio link interruption event, and wherein the measurement of the at least one performance indicator is received by the processing system of the cellular network via a second type of radio access architecture that is different from the first type of radio access architecture, wherein the second type of radio access architecture utilizes non-beamformed wireless signals, wherein the second type of radio access architecture provides a greater communication range than the first type of radio access architecture; and 

adjusting an activation status of a baseband unit from a baseband unit pool comprising a plurality of baseband units of the cellular network in response to the measurement of the at least one performance indicator, the location, and the spatial orientation information.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘721 Patent by essentially removing the bold text of claim 1 of the ‘721 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Claim 12 is rejected for a similar reason in view of claim 12 of the ‘721 Patent.
Claim 20 recites substantially identical subject matter and is thus similarly rejected.
Claims 2-11 and 13-19 are substantially disclosed by the remaining claims of the ‘721 Patent.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest 
wherein the at least one wireless signal comprises a beamformed wireless signal that is transmitted via a first type of radio access architecture, and wherein the measurement of the at least one performance indicator is received by the processing system of the cellular network via a second type of radio access architecture that is different from the first type of radio access architecture, wherein the second type of radio access architecture utilizes non-beamformed wireless signals.
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The closest prior art 
Kim et al (US Pub. 2017/0094676) discloses, in fig. 5, eNB 540 receiving Measurement report collected by UE 580; fig. 6; in para. 122, The UE 550 collects MDT measurement information. The MDT measurement information may contain signal measurement information, measurement locations, and time information; para. 127, the recorded MDT measurement information may contain channel measurement information regarding a serving cell {i.e., RSRP/RSRQ value, etc.), location information regarding UE, etc.; para. 152, the LogMeasinfor contains location information; in para. 122, The eNB 540 transmits the MDT configuration to the UE 550 and instructs to perform the MDT in operation 560; in para. 119, the eNB receives the MDT measurement information from the UE, and optimizes the cell coverage by using the received information;
Singh et al (US Pub. 2020/0084723) discloses selecting a power-off baseband operating mode dependent on whether the wireless links meet minimum performance threshold (para. 96);
either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 12 and 20 encompass limitations that are similar to claim 1 and are thus allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468